lN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

RoBERT N. sPANN, : civil No. 3:18-cv-421
Piaimirr § (Judge ivrariam)
V. l
GENE BERDAN\ER, er a/.,

Defendants
MEMORANDUM
l. Background
On February 20, 2018, Plaintiff Robert Spann (“Spann”), an inmate who, at all
relevant times, was housed at the Schuy|kill County Prison, initiated this action pursuant to
42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Warden Gene Berdanier, Deputy
Warden David Wapinski, Judge William Ba|dwin, District Attorney Michael O’Pake, Sheriff
Joseph Groody, and County Commissioners George Ha|covage, Jr., Gary Hess, and Frank
Staudenmeier. (ld. at pp. 3, 6). Spann alleges that from November 2017 to mid-January
2018, the heating system at the Schuy|kill County Prison was not operating correctly and,
as a result, the shower water was cold. (ld. at p. 7). He further alleges that the prison
windows were broken and very drafty, exposing him to cold temperatures (ld.).

Present|y pending before the Court is Defendants’ motion for summary judgment1

 

‘ By Order dated November 13, 2018, the Court provided notice to the parties that Defendants'
motion (Doc. 14) would be treated as a motion for summary judgment, and the Court placed the parties on

 

 

(Doc. 14). Despite being directed to file a brief in opposition to Defendants’ motion, Spann
failed to oppose the motion. (See Doc. 18 11 3). Consequent|y, the motion is deemed
unopposed and ripe for disposition. See L.R. 7.6 (“Any party opposing any motion . . . shall
tile a brief in opposition . . . [or] shall be deemed not to oppose such motion"). For the
reasons set forth below, the Court will grant Defendants’ motion,
ll. Summag¢ Judgment Standard of Review

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” FED. R. Clv. P. 56(a). “As to materiality,
. . . [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment." Anderson v. Liberty Lobby, lnc.,
477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
S.Ct. 2548, 91 l_.Ed.2d 265 (1986). Once such a showing has been made, the non-moving
party must offer specific facts contradicting those averred by the movant to establish a
genuine issue of material fact. Lujan v. Nat’l Wild/ife Fed’n, 497 U.S. 871, 888 (1990).

Therefore, the non-moving party may not oppose summary judgment simply on the basis of

 

notice that it may consider exhaustion in its role as factfinder under Smal/ v. Camden County, 728 F.3d
265 (3d Cir. 2013). (Doc. 18) (citing Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018)). The Order also
afforded the parties the opportunity to supplement the record with any additional supporting evidence
relevant to exhaustion of administrative remedies (ld.).

2

 

the pleadings, or on conclusory statements that a factual issue exists. Anderson, 477 U.S.
at 248. “A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by citing to particular parts of materials in the record . . . or showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact.” FED. R. Clv. P.
56(c)(1)(A)-(B). |n evaluating whether summary judgment should be granted, “[t]he court
need consider only the cited materia|s, but it may consider other materials in the record.”
FED. R. Clv. P. 56(0)(3). “|nferences should be drawn in the light most favorable to the
non-moving party, and where the non-moving party’s evidence contradicts the movant’s,
then the non-movant’s must be taken as true." Big Apple BMW, lnc. v. BMW of N. Am.,
lnc., 974 F.2d 1358, 1363 (3d Cir.1992), cert. denied 507 U.S. 912 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007). lf a party has carried its burden under the
summary judgment ru|e,

its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts. Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for tria|. The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of

material fact. When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe

3

 

 

it, a court should not adopt that version of the facts for purposes of ruling on a
motion for summary judgment

ld. (internal quotations, citations, and alterations omitted).
|||. Statement of Undisputed Facts2

During Spann’s incarceration at the Schuy|kill County Prison, the Prison had an
inmate Grievance Procedure in effect. (Doc. 20, Statement of Materiai Facts (“SMF"), 11 2;
Doc. 17, Affidavit of David Wapinsky,11 3; Doc. 17-1, Schuy|kill County Prison inmate
Grievance Po|icy). At ali relevant times, a copy of the Schuy|kill County Grievance
Procedure was posted in Spann’s housing block. (Doc. 21, Affidavit of Lieutenant Michael
Buchanan,11 3).

Under the Schuy|kill County Grievance Poiicy, the Deputy Warden serves as the
Grievance Coordinator. (SMF 11 3). inmates must complete an inmate Request Slip in
order to request grievance forms from the Deputy Warden. (SMF 11 3; Doc. 21, Affidavit of

Lieutenant Michael Buchanan,11 5). The Deputy Warden provides the grievance forms to

 

2 Locai Ruie 56.1 requires that a motion for summary judgment pursuant to Federai Ruie of Civi|
Procedure 56 be supported “by a separate, short, and concise statement of the material facts, in numbered
paragraphs, as to which the moving party contends there is no genuine issue to be tried." LOCAL RULE OF
COURT 56.1. A party opposing a motion for summary judgment must file a separate statement of material
facts, responding to the numbered paragraphs set forth in the moving party’s statement and identifying
genuine issues for tria|. See id. Unless otherwise noted, the factual background herein derives from the
Defendants’ Ruie 56.1 statements of material facts. (Doc. 20). Spann did not file a response to
Defendants’ statement of material facts. The Court accordingly deems the facts set forth by Defendants to
be undisputed. See LOCAL RULE OF COURT 56.1. See also (Doc. 18 11 4) (advising Spann that failure to
tile a responsive statement of material facts would result in the facts set forth in Defendants’ statement of
material facts being deemed admitted).

»ww~w»-~ ' -"~'~»'-~' ~'~" -~»'--…, . c '._,\..~»~ 1 …, ,, ...~.»m»., ,,,....,W.,". …. 4.`.,,».….<...-,-.c.,-.,A.. ,,,,,…….. ~ ,(`.....…t,... ..1i,,m.'~r».\'.,……,.._ l .,.….…~i».~(-»,,t,`i.t. …, .\-.»i~,. i» ~ '. tr w ~ v v n , ., .~ ~ - i- ~ - <-~¢~ " ~

inmates. (ld.).

Pursuant to the grievance procedure, a grievance must be filed within thirty (30) days
of an incident (ld.). Upon receipt of the grievance, the Deputy Warden will number the
grievance and issue a decision. (SMF 11 3; Doc. 17, Affidavit of Deputy Warden David
Wapinsky, 11 3; Doc. 17-1). inmates who are dissatisfied with the response of the Deputy
Warden have the right to appeal that decision. (SMF 11 4). The appeal must be submitted
in writing to the Warden within ten (10) days after receipt of the grievance response. (/d.).
The decision of the Warden is finai. (ld.).

During his incarceration at the Schuy|kill County Prison, Spann filed two grievances.
(SMF 11 5). Spann filed Grievance Number 1093 relating to cold temperatures in the prison
and cold shower water, which is relevant to the instant action. (SMF 11 5; SMF 11 5; Doc. 17-
2, p. 1, Grievance Number 1093). Spann filed Grievance Number Grievance 1115 relating
to a commissary issue, which is not relevant to the instant proceeding. (SMF 11 5; Doc. 17-
2, p. 2, Grievance Number 1115).

With regard to Grievance Number1093, Spann requested a grievance form on
January 8, 2018. (SMF 11 6). On January 9, 2018, the grievance form was sent to Spann.
(SMF 11 6; Doc. 17, Affidavit David Wapinsky,11 8; Doc. 17-3). On January 18, 2018, the
Deputy Warden denied Grievance Number 1093. (Doc. 17-2, p. 1, Grievance Number

1093). On January 21, 2018, Spann requested a grievance appeal form. (SMF 11 6; Doc.

17-3, inmate Request for Grievance Appeai Form). On January 22, 2018, an appeal form
was sent to Spann. (ld.). Although Spann was timely provided with a grievance appeal
form, he failed to file an appeal of the denial of Grievance Number 1093. (SMF 11 8; Doc.
17, Affidavit of Deputy Warden David Wapinsky,11 11; Doc. 16, Affidavit of Warden Eugene
Berdanier,11 3).
|V. Discussion

Defendants argue that Spann failed to exhaust administrative remedies prior to filing
suit, Spann failed to establish a physical injury as required by § 1997e(e) of the Prison
Litigation Reform Act, Spann’s claims against the individual prison board members based
on their supervisory roles must be dismissed, and, Spann’s claim for monetary damages in
a specific sum must be stricken from the complaint (Doc. 15). The Court finds that
Defendants’ argument regarding failure to exhaust administrative remedies is dispositive of
the motion, thus the alternative arguments will not be addressed. See Sma// v. Camden
County, 728 F.3d 265, 270 (3d Cir. 2010) (“exhaustion is a threshold issue that courts must
address to determine whether litigation is being conducted in the right forum at the right
time”) (internal citation omitted) (emphasis in original).

Under the Prison Litigation Reform Act of 1996 (the “PLRA”), a prisoner is required
to pursue ali avenues of relief available within the prison’s grievance system before bringing

a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741

 

(2001). The exhaustion requirement is mandatory, see Wil/iams v. Beard, 482 F.3d 637,
639 (3d Cir. 2007); see also Booth, 532 U.S. at 741 (holding that the exhaustion
requirement of the PLRA applies to grievance procedures “regardiess of the relief offered
through administrative procedures”); Nyhuis v. Reno, 204 F.3d 65, 67 (3d Cir. 2000)
(same), and “appiies to all inmate suits about prison life, whether they involve general
circumstances or particular episodes, and whether they allege excessive force or some
other wrong.” Porfer v. Nuss/e, 534 U.S. 516, 532 (2002).

Courts have also imposed a procedural default component on the exhaustion
requirement, holding that inmates must fully satisfy the administrative requirements of the
inmate grievance process before proceeding into federal court. Sprui/l v. Gil/is, 372 F.3d
218 (3d Cir. 2004). inmates who fail to fuliy, or time|y, complete the prison grievance
process, or who fail to identify the named defendants, are barred from subsequently
litigating claims in federal court See Sprui//, 372 F.3d 218. An “untimely or otherwise
procedurally defective administrative grievance" does not satisfy the PLRA’s exhaustion
requirement Woodford v. Ngo, 548 U.S. 81, 83-84 (2006). Thus, the PLRA mandates that
inmates “properiy” exhaust administrative remedies before filing suit in federal court ld. at
92.

The Schuy|kill County Prison has an inmate Grievance Po|icy that was in effect at all

times relevant to the instant action. Under the poiicy, a grievance must be filed on a

grievance form with the Deputy Warden, and must be died within thirty (30) days after the
incident has occurred. The Deputy Warden will then issue a decision. inmates who are
dissatisfied with the response of the Deputy Warden have the right to appeal that decision
to the Warden. The appeal must be submitted in writing to the Warden within ten (10) days
after receipt of the Deputy Warden’s response. The Warden’s decision is hnai. Specifically,
the grievance appeal process provides as foilows:

Offenders who are dissatisfied with the response to their died grievance have

the right to appeal that decision. An appeal will be submitted in writing to the

Warden within ten (10) days of the date you received a response to the

grievance filed. THE WARDEN’S DEC|SiON ON THE APPEAL WlLL BE

EM
(Doc. 17-1, p. 3, Schuy|kill County Prison inmate Grievance Po|icy) (emphasis in original).

During Spann’s incarceration at the Schuy|kill County Prison, he died two
grievances Of those two grievances, only one pertains to the claims in the Spann’s
complaint

On January 9, 2018, Spann filed Grievance Number 1093 relating to cold
temperatures in the prison and cold shower water. On January 18, 2018, Grievance
Number 1093 was denied. On January 21, 2018, Spann requested a grievance appeal
form. (Doc. 17-3, p. 1, inmate Request for Grievance Appeai Form). On January 2, 2018,

Spann was provided with a grievance appeal form. (ld.). Pursuant to the Schuy|kill County

Grievance Po|icy, an appeal must be filed in writing to the Warden within ten (10) days from

the date the inmate receives the Deputy Warden’s response. The uncontroverted evidence
reflects that Spann did not file an appeal of Grievance Number 1093 in accordance with the
prison grievance procedure As such, the record establishes that Spann failed to exhaust
the administrative grievance procedure available at the Schuy|kill County Prison,

in certain circumstances a prisoner may be excused from the exhaustion
requirement The Third Circuit recognizes a “reiuctance to invoke equitable reasons to
excuse [an inmate’s] failure to exhaust as the statute requires." Davis v. Warman, 49 F.
App’x 365, 368 (3d Cir. 2002). An inmate’s failure to exhaust will only be excused “under
certain limited circumstances,” Harris v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005), and
an inmate can defeat a claim of failure to exhaust only by showing “he was misled or that
there was some extraordinary reason he was prevented from complying with the statutory
mandate." Davis, 49 F. App’x at 368. The Third Circuit has held that the institution
“rendered its administrative remedies unavailable to [an inmate] when it failed to timely (by
its own procedural ruies) respond to his grievance and then repeatedly ignored his follow-up
requests for a decision on his ciaim." Robinson v. Superintendent Rockview SCl, 831 F.3d
148, 154 (3d Cir. 2016). in the present matter, Spann does not ailege, nor does he present
any affirmative evidence, that he was he misled or ignored by prison ofhcials, was impeded
in Hiing a grievance, or that some other extraordinary circumstance prevented him from

complying with the grievance process Notably, despite being directed to file a brief in

opposition to Defendants’ motion, Spann has failed to oppose Defendants’ motion and failed
to file a responsive statement of material facts The Court thus finds that there is no
genuine dispute of fact that Spann failed to exhaust his administrative remedies prior to
filing the instant action.

A party opposing summary judgment must come forth with “affirmative evidence,
beyond the allegations of the pieadings,” in support of its right to reiief. Pappas v. Cify of
Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); FED. R. Clv. P. 56(e). This evidence
must be adequate, as a matter of law, to sustain a judgment in favor of the non-moving
party on the claims See Anderson, 477 U.S. at 250-57; Matsushita E/ec. /ndus. Co. v.
Zenifh Radio Corp., 475 U.S. 574, 587-89 (1986); see also FED. R. Clv. P. 56(c), (e).
Spann has failed to meet his burden with respect to the administrative exhaustion of his
present claims. Defendants are therefore entitled to an entry of summary judgment in their
favor.

V. Conclusion
Based on the foregoing, Defendants’ unopposed motion wiii be granted. A separate

Order shall issue.

   

Dated: January if ,2019

  

Robe" . ariani
United States District Judge

10

